UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-8069



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERTO SORTO,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:96-cr-00251-AVB)


Submitted: April 26, 2007                        Decided: May 2, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roberto Sorto, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Roberto Sorto appeals the district court’s order denying

his motion to produce documents under Fed. R. Civ. P. 34(a).           We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. United States v. Sorto, No 1:96-cr-00251-AVB (E.D. Va. Nov.

28, 2006).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -